COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOHN P. ALPHONSO,                               §
                                                                 No. 08-12-00210-CV
                   Appellant,                    §
                                                                      Appeal from the
 v.                                              §
                                                             134th Judicial District Court
 BISHOP JOHN DOUGLAS DESHOTEL                    §
 AND THE ROMAN CATHOLIC                                        of Dallas County, Texas
 DIOCESE OF DALLAS,                              §
                                                                (TC# DC-12-01240-G)
                   Appellees.                    §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

part of the judgment pertaining to the award of attorney’s fees and costs. We therefore reverse

that part of the judgment and remand for a new trial on that issue.

       The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellees recover from Appellant and his sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2013.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)